                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SUNIL KUMAR RAMINENI,                         )
                                              )
                       Plaintiff,             )       Civil Action No. 18-1436
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
KIRSTJEN NIELSEN, et al.,                     )
                                              )
                       Defendants.            )


                                    ORDER DISMISSING CASE

       Consistent with the Order to Show Cause dated October 16, 2019 (Doc. 16), to which

Plaintiff has not timely responded, this case will be dismissed pursuant to Poulis v. State Farm

Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984). Specifically, dismissal is warranted under

the Poulis factors regarding Plaintiff’s personal responsibility; his failure to demonstrate

excusable neglect; and the lack of effective, alternative sanctions. Id. at 868.

       For these reasons, and consistent with the express terms of the October 16th Order,

the above-captioned case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.


October 31, 2019                                      s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via First-Class U.S. Mail):

Sunil Kumar Ramineni
6112 Sanlin Dr., Apt. 6112
Coraopolis, PA 15108
